DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikone (EP 3228951 A1) used as a translation of an earlier publication of Hikone (WO 2016088262 A1).
In regards to claim 1, Hikone teaches an air-conditioning apparatus (see fig. 5) comprising a cooling device (2b); a heating device (2d or 2c); and a heat-medium circulation circuit (circuit with water pipes 9 and pump 10) in which a heat medium circulates (water circulates, see paragraph 17), wherein the cooling device includes a cooling refrigerant circuit in which cooling refrigerant circulates (refrigerant circulates by operation of a compressor 3b through cycle 2b, see fig. 5 and paragraph 11), and a cooling-side intermediate heat exchanger (8b) configured to cause heat exchange to be performed between the cooling refrigerant that flows in the cooling refrigerant circuit and the heat medium (see fig. 5 and paragraph 17), and also configured to operate as a condenser in the cooling refrigerant circuit (8b operated as a condenser when valve 4b directs refrigerant directly from the compressor 3b to the heat exchanger 8b, see fig. 5), wherein the heating device includes a heating refrigerant circuit in which heating refrigerant circulates (refrigerant circulates by operation of a compressor 3d through cycle 2d, see fig. 5 and paragraph 11), and a heating-side intermediate heat exchanger (8d or 8c) configured to cause heat exchange to be performed between the heat medium and the heating refrigerant that flows in the heating refrigerant circuit (see fig. 5 and paragraph 17), and also configured to operate as an evaporator in the heating refrigerant circuit (8d operated as an evaporator when valve 4d directs refrigerant directly from the expansion valve 7d to the heat exchanger 8d, see fig. 5; Also see 8c in fig. 5), and wherein the cooling device and the heating device are connected in series in the heat-medium circulation circuit (water passes through heat exchanger 8b and then via pipe 9p passes through heat exchanger 8d, see fig. 5; Also water passes through HX 8b and then through pipes 9p, 9r and then through heat exchanger 8c, see fig. 5 and paragraph 51).
In regards to claim 2, Hikone teaches that the cooling device further includes a cooling-side heat-medium flow adjusting valve (12a) connected to an inflow side of the cooling-side intermediate heat exchanger (valve 12a at the inlet side of heat exchanger 8b, see fig. 5), and configured to control a flow rate of the heat medium that flows into the cooling-side intermediate heat exchanger (by controlling opening degree of the valve, see paragraph 51), and the heating device further includes a heating-side heat-medium flow adjusting valve (at least one of valves 12b-12d, see fig. 5; Also see valve 12e) connected to an inflow side of the heating-side intermediate heat exchanger (at least one of valves 12b-12d connected to the inlet side of heat exchanger 8d, see fig. 5; Also valve 12e connected on the inflow side of HX 8c, see fig. 5), and configured to control a flow rate of the heat medium that flows into the heating-side intermediate heat exchanger (by controlling opening degree of the valve, see paragraph 51).
In regards to claim 3, Hikone teaches a controller (11) configured to control an opening degree of the cooling-side heat-medium flow adjusting valve and an opening degree of the heating-side heat-medium flow adjusting valve based on performance required for the cooling-side intermediate heat exchanger and performance required for the heating-side intermediate heat exchanger, respectively (based on operational modes such as cooling, heating or defrosting for heat exchangers 8b-8d, the controller adjusts the positions and opening degrees of valves 12, see paragraphs 51-54 and claim 4).
In regards to claim 6, Hikone teaches that the cooling device further includes a cooling-side auxiliary heat exchanger (5b) connected in series to the cooling-side intermediate heat exchanger in the cooling refrigerant circuit (5b in the refrigerant circuit of cooling device 2b in series with HX 8b, see fig. 5).
In regards to claim 8, Hikone teaches that the cooling-side auxiliary heat exchanger is provided downstream of the cooling-side intermediate heat exchanger (based on the position of valve 4b, HX 5b would be downstream of the HX 8b, see fig. 5).
In regards to claim 9, Hikone teaches that the heating device further includes a heating-side auxiliary heat exchanger (5d) connected in series to the heating-side intermediate heat exchanger in the heating refrigerant circuit (5d in the refrigerant circuit of heating device 2d in series with HX 8d, see fig. 5).
In regards to claim 11, Hikone teaches that the heating-side auxiliary heat exchanger is provided downstream of the heating-side intermediate heat exchanger (based on the position of valve 4d, HX 5d would be downstream of the HX 8d, see fig. 5).
In regards to claim 12, Hikone teaches an outdoor unit (2a) including a compressor (3a) and a heat-source-side heat exchanger (5a), an intermediate heat exchanger (8a), and an expansion valve (7a) are connected, thereby forming a refrigerant circuit in which refrigerant circulates (refrigerant circulates through compressor 3a, see fig. 5 and paragraph 11), and the intermediate heat exchanger causes heat exchange to be performed between the refrigerant and the heat medium (heat exchange between refrigerant of circuit 2 and water of water pipes 9 at the intermediate heat exchanger 8a, see fig. 5 and paragraph 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikone as applied to claim 2 above and further in view of Shimazu (US 2012/0043056 A1).
In regards to claim 4, Hikone teaches that the cooling-side heat-medium flow adjusting valve (12a) has an inflow port through which the heat medium flows into the cooling-side heat-medium flow adjusting valve (branch of pipe 13a connected to the inlet of valve 12a, see fig. 5), and an outflow port (outlet port of valve 12a) through which the heat medium flows out of the heat-medium flow adjusting valve at the adjusted flow rate (see fig. 5 and paragraph 51).
However, Hikone does not explicitly teach plurality of outflow ports at the heat-medium flow valve with a bypass pipe connected to the valve to bypass the intermediate heat exchanger.
Shimazu teaches a cooling-side heat-medium flow adjusting valve (37a) has an inflow port (connected to 36a, see fig. 1) through which the heat medium flows into the cooling-side heat-medium flow adjusting valve (see fig. 1), and a plurality of outflow ports (outlets of valve 37a connected to pipes 41 and 43, see fig. 1) through which the heat medium flows out of the heat-medium flow adjusting valve at the adjusted flow rate (see fig. 1), and the cooling device further includes a cooling-side bypass pipe (pipes 7 and 43) connected with at least one of the plurality of outflow ports (43 connected to outlet of valve 37a) and extending to bypass the cooling-side intermediate heat exchanger (pipe 7 bypasses intermediate heat exchanger 15, see fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a three-way valve on the heat medium circuit with one inlet and two outlets and with one of the outlets connected to a bypass pipe to bypass the cooling-side intermediate heat exchanger as taught by Shimazu to the heat medium circuit in the apparatus of Hikone in order to allow isolating the cooling-side intermediate heat exchanger by bypassing it in the apparatus of Hikone for maintenance, repair and calibration.
In regards to claim 5, Hikone teaches that the heating-side heat-medium flow adjusting valve (12b, 12c, 12d or 12e) has an inflow port through which the heat medium flows into the heating-side heat-medium flow adjusting valve (pipes 9p, 9q, 9r, 9o, connected to the inlet of valves 12b, 12c, 12d, 12e, respectively, see fig. 5), and an outflow port (outlets of valves 12b, 12c, 12d, 12e, respectively, see fig. 5), through which the heat medium flows out of the heat-medium flow adjusting valve at the adjusted flow rate (rate (see fig. 5 and paragraph 51). 
However, Hikone does not explicitly teach plurality of outflow ports at the heat-medium flow valve with a bypass pipe connected to the valve to bypass the intermediate heat exchanger.
Shimazu teaches a heating-side heat-medium flow adjusting valve (37b) has an inflow port (connected to 36b, see fig. 1) through which the heat medium flows into the heating-side heat-medium flow adjusting valve (see fig. 1), and a plurality of outflow ports (outlets of valve 37b connected to pipes 41 and 43, see fig. 1) through which the heat medium flows out of the heat-medium flow adjusting valve at the adjusted flow rate (see fig. 1), and the heating device further includes a heating-side bypass pipe (pipes 6 and 41) connected with at least one of the plurality of outflow ports (41 connected to outlet of valve 37a) and extending to bypass the heating-side intermediate heat exchanger (pipe 6 bypasses intermediate heat exchanger 17, see fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a three-way valve on the heat medium circuit with one inlet and two outlets and with one of the outlets connected to a bypass pipe to bypass the heating-side intermediate heat exchanger as taught by Shimazu to the heat medium circuit in the apparatus of Hikone in order to allow isolating the heating-side intermediate heat exchanger by bypassing it in the apparatus of Hikone for maintenance, repair and calibration.

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikone as applied to claims 6 and 9 above and further in view of Kozubal (US 2018/0340738 A1).
In regards to claim 7, Hikone teaches the limitations of claim 7 and further discloses that the cooling-side auxiliary heat exchanger (5b) is provided upstream of the cooling-side intermediate heat exchanger (5b upstream of HX 8b with respect to the flow of refrigerant, see fig. 5).
However, Hikone does not explicitly teach a bypass pipe that bypasses the cooling-side auxiliary heat exchanger.
Kozubal teaches a bypass pipe (pipe connected to valve DV in the tertiary circuit, see fig. 4) that bypasses the auxiliary heat exchanger (via valve DV fluid in circuit SF, bypasses 2nd HX of Hot energy storage and passes through 2nd HX of Cold energy storage, see fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cooling-side auxiliary bypass pipe that bypasses the cooling-side auxiliary heat exchanger as taught by Kozubal to cooling device at the cooling refrigerant circuit of the apparatus of Hikone in order to allow isolating the cooling-side auxiliary heat exchanger by bypassing it in the apparatus of Hikone for maintenance, repair and calibration.
In regards to claim 10, Hikone teaches the limitations of claim 10 and further discloses that the heating-side auxiliary heat exchanger (5d) is provided upstream of the heating-side intermediate heat exchanger (5d upstream of HX 8d with respect to the flow of refrigerant, see fig. 5).
However, Hikone does not explicitly teach a bypass pipe that bypasses the heating-side auxiliary heat exchanger.
Kozubal teaches a bypass pipe (pipe connected to valve DV in the tertiary circuit, see fig. 4) that bypasses the auxiliary heat exchanger (via valve DV fluid in circuit SF, bypasses 2nd HX of Hot energy storage and passes through 2nd HX of Cold energy storage, see fig. 4).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a heating-side auxiliary bypass pipe that bypasses the heating-side auxiliary heat exchanger as taught by Kozubal to heating device at the heating refrigerant circuit of the apparatus of Hikone in order to allow isolating the heating-side auxiliary heat exchanger by bypassing it in the apparatus of Hikone for maintenance, repair and calibration.

Claims 13, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikone as applied to claims 1 and 12 above and further in view of Motomura (US 2015/0292757 A1).
In regards to claims 13 and 18, Hikone teaches the limitations of claim 13 and further discloses that an indoor unit system (unit 2c with heat exchangers 8c, 5c) is connected parallel to a device system in which the cooling device and the heating device are connected in series (devices 2b, 2d in series are connected in parallel to the device 2c, see fig. 5).
However, Hikone does not explicitly teach a plurality of indoor units each of which includes an indoor-side heat exchanger configured to cause heat exchange to be performed between the heat medium and air.
Motomura teaches a plurality of indoor units (plurality of indoor units 3, 2, see fig. 2 and paragraph 40) each of which includes an indoor-side heat exchanger (HXs 35a-35d, see fig. 2) configured to cause heat exchange to be performed between the heat medium and air (see fig. 2 and paragraph 59), wherein an indoor unit system (3) in which the plurality of indoor units (3a-3d) are connected in series (indoor unit 3a-3d are in series with respect to the pumps 31a, 31b, see fig. 3) and connected parallel to heat exchangers (25a, 25b, see fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of indoor units each of which includes an indoor-side heat exchanger configured to cause heat exchange to be performed between the heat medium and air as taught by Motomura arranged in series to each other and parallel to the cooling and heating devices of the apparatus of Hikone in order to condition independent and separate spaces to varying temperatures (see cold and warm air, fig. 5, Motomura). 
In regards to claim 14, Hikone teaches the limitations of claim 14 and Motomura further discloses that each of the plurality of indoor units further includes a heat-medium flow adjusting valve (33a-33d) connected to an inflow side of the indoor-side heat exchanger (see figs. 2-5) and configured to control a flow rate of the heat medium that flows into the indoor-side heat exchanger (see paragraph 59, 62, and 70-71).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a plurality of heat-medium flow adjusting valves as taught by Motomura at each of the plurality of indoor units in the apparatus of Hikone as modified in order to regulate the temperature of the air passing through the indoor unit heat exchangers based on the comfort of the room occupants (see figs. 3-5, Motomura).
In regards to claim 16, Hikone teaches the limitations of claim 15 and Motomura further discloses a controller (50) configured to control a load on the outdoor unit (by adjusting the frequency of the compressor 10, see paragraph 60; Also controlling expansion valves 26 and valve 27, see paragraph 65) based on operating states of the plurality of indoor units (based on operating state of the indoor units, valve 27 was operated, see paragraph 65), a temperature of the heat medium that flows into the device system (based on temperature measurements by sensors 70), and a temperature of the heat medium that flows out of the device system (temperature measurements by sensors 40, see fig. 2; and paragraphs 60 and 73). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Hikone as modified to control the operation of the compressor based on operating state of the indoor units and temperature of the heat medium at the inlet and outlet of the device system based on the teachings of Motomura in order to effectively and efficiently manage variety of heating and cooling loads and comfort of the occupant by enabling load control based on operating state and temperatures of the heat medium (see paragraph 22-23, Motomura). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikone in view of Motomura as applied to claim 14 above and further in view of Takayama (US 2012/0006050 A1).
In regards to claim 15, Hikone teaches the limitations of claim 15 and Motomura further discloses that the heat-medium flow adjusting valve has an inflow port through which the heat medium flows into the heat-medium flow adjusting valve (inlet of valves 33a-33d connected to pipe 5, see fig. 2), and an outflow port through which the heat medium flows out of the heat-medium flow adjusting valve at the adjusted flow rate (outlet of three-way valves 33a-33d, see fig. 2 and paragraphs 62, 68 and 70).
However, Hikone does not explicitly teach a plurality of outflow ports for heat-medium flow adjusting valve and a bypass pipe connected to the valve and configure to bypass the indoor-side heat exchanger.
Takayama teaches that the heat-medium flow adjusting valve (23a-23d) has an inflow port through which the heat medium flows into the heat-medium flow adjusting valve (see fig. 2), and a plurality of outflow ports (outlets of valves 23a-23d) through which the heat medium flows out of the heat-medium flow adjusting valve at the adjusted flow rate (see figs. 2-5 and paragraphs 36 and 48), and the each indoor unit further includes an indoor-side bypass pipe (bypass pipes 27a-27d) connected with at least any one of the plurality of outflow ports and extending to bypass the indoor-side heat exchanger (27a-27d bypass each of the indoor heat exchanger 26a-26d, see figs. 2-5 and paragraphs 28, 29, 37 and 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a three-way valve with plurality of outflow ports at the inlet side of the indoor-side heat exchanger and a bypass pipe connected to the valve to bypass the indoor-side heat exchanger as taught by Takayam at the inlet side of the indoor-side heat exchanger in the system of Hikone as modified in order to regulate the temperature of the air passing through the indoor unit heat exchangers based on the comfort of the room occupants or isolate the indoor-side heat exchanger by bypassing it in the apparatus of Hikone for maintenance, repair and calibration.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. In response to applicant's argument " the examiner maintains the rejection of claim 1 and points out that even if Hikone taught identical operations for refrigeration cycles, the above mentioned claimed limitation “the cooling device and the heating device are connected in series in the heat medium circulation circuit” did not claim any operations of the refrigeration cycles, the above limitation (of claim 1) claimed only a series connection between two devices of the air-conditioning apparatus. The examiner also points out that Hikone teaches operation of refrigeration cycles in cooling, heating and defrosting modes (see abstract).
In response to applicant's argument that "in Hikone same/identical configurations mean all the of the refrigeration cycles must function identical to each other," the examiner maintains the rejection of claim 1 and points out that this is a bit speculative and the above conclusion does not logically follow from the argument. In addition, Hikone opposes this assumption and conclusion because, Hikone teaches simultaneous heating, cooling and defrost operations (see abstract).

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027. The examiner can normally be reached M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763